





CITATION:
Print N' Promotion
          (Canada) Ltd. v.
Kovachis
, 2011
          ONCA 204



DATE: 20110315



DOCKET: C51368



COURT OF APPEAL FOR ONTARIO



Cronk, Armstrong and Epstein JJ.A.



BETWEEN



Print N
          Promotion (Canada) Ltd.,

carrying on
          business as megaposter.ca



Respondent



and



Norman
          Kovachis, Alexander N. Kovachis, Zoe Kovachis,

Tommy
          Kovachis, William Kovachis, and Alexandra Lorraine Leyland



Appellants



Andrew M. Robinson and Megan Mackey, for the appellant
          Alexander N. Kovachis



Jayson W. Thomas, for the remaining appellants



Chris Dockrill, for the respondent



Heard: December 17, 2010



On appeal from the judgment of Justice Lois B. Roberts of
          the Superior Court of Justice, dated November 13 and December 14, 2009.



COSTS ENDORSEMENT



[1]

Our reasons in this appeal were released on January 12,
    2011.  In those reasons, we requested
    written submissions from the parties on the issue of the costs of the
    trial.  We have now received and reviewed
    those submissions.

[2]

In its written costs submissions, the respondent
    requests that we reconsider our disposition in this appeal based on information
    contained in the time dockets of the appellants trial counsel (produced for
    the purpose of the costs submissions that we requested).  The respondent submits that this new
    information, viewed with other information on the record, contradicts an
    observation made by this court in our reasons for judgment.

[3]

We decline this reconsideration request.  Contrary to the respondents contention,
    there are various possible meanings and explanations for the docket entry in
    question.  Moreover, the other information
    relied on by the respondent in this regard was before this court when the
    appeal was heard.  That information and
    the fresh information contained in the relevant docket entry do not alter our
    conclusion that the trial judge misapprehended the evidence that she relied on
    as establishing knowledge by the Landlord (the Kovachis family) of the
    Subtenant (the respondent) sufficient to make out the tort alleged.

[4]

With respect to the issue of the costs of the trial, we
    have considered the parties written submissions and supporting materials,
    including the detailed dockets of the appellants trial counsel.  In light of all those materials, we conclude
    that an award of trial costs in favour of Alexander N. Kovachis is appropriate,
    fixed in the amount of $50,000, inclusive of outstanding costs awarded on
    motions determined in his favour, disbursements and all applicable taxes, and
    we so order.

E.A. Cronk J.A.

Robert P. Armstrong J.A.

Gloria Epstein J.A.


